Case 1:19-cr-20443-BB Document 1 Entered on FLSD Docket 07/03/2019 Page 1 of 9




                            UNITED STATES DISTR IC T C O URT
                            SO UTH ERN DISTR IC T O F FLO RIDA

                              CaseNo. l: q e           e - 53 OAE o eeerrG

  UN ITED STATES O F AM ERICA



  CRISTIAN GERM AN BARREM ,


                   Defendant.             /


                                 CRIM INA L C O VER SH EET

      Did this m atteroriginate from a m atler pending in the CentralRegion ofthe United States
      Attorney'sOfficepriortoAugust9,2013(M ag.JudgeAliciaValle)?                   Yes V No
  2. D id this m atteroriginate from a m atterpending in the N orthern Region ofthe United States
      Attorney'sOfficepriortoAugust8,2014(M ag.JudgeShaniekM aynard)?               Yes V No


                                              Respectfully subm itted,

                                              A RIAN A FAJA RD O ORSH AN
                                              UN ITED STA TES A TTO


                                      BY :
                                              Ricardo A .DelToro
                                              A SSISTAN T UN ITED STATES ATTO RN EY
                                              Florida BarNo. 957585
                                              99 N .E.4th Street
                                              M iam i,Florida 33132
                                              TeI:       305-961-9182
                                              Fax:       305-536-4675
                                              Email:     Ricardo.Del.-foro@usdoj.gov
    Case 1:19-cr-20443-BB Document 1 Entered on FLSD Docket 07/03/2019 Page 2 of 9

AO 91(Rev.08/09) CriminalComplaint

                                U NITED STATES D ISTRICT C OURT
                                                          forthe
                                               Southern DistrictofFlorida

               United StatesofAmerica                       )
                                                            )
                                                            )     CaseNo    .   I.
                                                                                 . 1q --z-      oaoaz- e eeer,q
           CRISTIAN GERM AN BARRERA,                        )
                                                            )
                                                            )

                                                CRIM INAL COM PLAINT

        1,thecomplainantin thiscase,statethatthefollowing istrue to the bestofmy knowledge andbelief.
On oraboutthedatets)of               June2017-June2018       inthecountyof Palm Beach& Miami-Dade inthe
   Southern     Districtof               Florida     ,thedefendantts)violated:
           CodeSection                                              OffenseDescription
18U.S.C.j371'
            ,                              ConspiracytoCommi
                                                           tOffenseAgainsttheUni
                                                                               ted States'
                                                                                         ,and
22 U.S.C.j2778(c)                          Attemptto Illegall
                                                            yExportDefenseArticlesWithouta License.




        Thiscriminalcomplaintisbased onthesefacts:
SEE ATTACHED AFFIDAVIT.




        W Continuedontheattachedsheet.


                                                                                   Comp ainant'
                                                                                              ssignature

                                                                            SpecialAqentM iquelA.Vil
                                                                                                   ches,HSI
                                                                                   Printednameand title

Swornto before meand signed in my presence.


Ilate: 7.3.15                                                                        Judge sl
                                                                                            gnature

City and state'
              .                      Miami,Florida                   Hon.Jac      Iine Becerra,U .S.M a i
                                                                                                        strate Jud e
                                                                                   Printednameandtitle
Case 1:19-cr-20443-BB Document 1 Entered on FLSD Docket 07/03/2019 Page 3 of 9



                 A FFID AV IT IN SU PPO R T O F CR IM IN AL CO M PLA INT

       1,M iguelA.Vilches,SpecialAgent(SA)ofHomeland Security lnvestigationsCCHSl''),
being duly sw orn,hereby state asfollow s:

                                       IN TRO DU C TIO N

                lhavebeen aSpecialAgentwith HS1foroversixteen (16)yearsand duringmy
career lhave participated in,and directed num erous crim inalinvestigations involving the illegal

exportation of m ilitary and defense articles from the United States. lhave also received form al

training and have extensiveon-thejob experience in lawsand regulationsrelating to weapons
sm uggling and in the intem ationaltrafficking of defense articles. A s a resultof m y training and

experience,Ihave specific know ledge ofthe m eans and m ethodsused by w eapons traffickersand

weapons-trafficking organizations (hereinafter ûûW TO'') to communicate with each other,to
ptlrchase,transport,store and distribute w eapons, and to conceal profits generated from those

transactions.

                1 know,through training and experience,that:(a)it is common forweapons
traffickersto utilizenum erousconcealm entm ethodsw ithin variousshipm entchannelsto transport

weapons,m unitions,and proceedsforthe export,sale,and distribution ofw eaponsand m unitions;

(b)itiscommon forweaponstraffickersto concealweaponsand munitionswithin freightand
utilizeshipmentconsolidators,freightforwarders,andcommercialcarriers(land,seaandairl;(c)
itiscom m on forw eaponstraffickersto concealand com ingle w eapons and m tm itionswithin other

shipm ents to avoid custom s and carrier shipm ent inspections in order to exportw eapons and

munitions,inviolationof18U.S.C.j554,smugglinggoodsfrom theUnited States'
                                                                       ,13U.S.C.j
305,faillzreto file a ShippersExportDeclaration;22 U.S.C.j 2778,illegalexportofdefense
Case 1:19-cr-20443-BB Document 1 Entered on FLSD Docket 07/03/2019 Page 4 of 9




articleswithoutalicense;18U.S.C.j1343,wirefraud'
                                               ,and 18U.S.C.j371,conspiracytocommit
offense orto defraud U nited States.

               The facts alleged in this affidavit are based on m y personal know ledge and

observations,m y training and experience,and infonnation obtained f'
                                                                   rom other law enforcem ent

officers. This affidavitdoesnotinclude every factknow n to m e concerning this investigation.

have included only those factsand circum stancesthat1believe are sufficientto establish probable

cause to show that Cristian German BARRERA ISCBARREItA''I committed the offenses of
conspiracy and attem pt to illegally export from the U nited States to Argentina defense articles,

namely,hundredsofpartsforAR-15assaultrifles,withoutalicense,inviolation of18U.S.C.j
371and22U.S.C.j27784($.
                                   R ELEV AN T STAT UTES

       4.      The Arms Export Control Act (EW ECA'') and its attendant regulations,the
lnternationalTraffic in Armsiegulations((1ITAR'')(22 C.F.R.jj120-130),requireapersonto
apply forand obtain an exportlicense from the Departm entofState,D irectorate ofD efense Trade

Controls($çDDTC''),beforeexportingfrom theUnitedStatesanns,ammunition,orarticlesofwar,
whichareal1classified asdefensearticles,(22 U.S.C.jj2778*)(2)and279443),and22 C.F.R.
j120.1). ltisacrimeforanyonetowillfully violate anyprovision of22 U.S.C.j2778 orany
ruleorregulationissued underthatsection.See22 U.S.C.j2778(c). Specifically,itisa crime
forany exporterto exporta defense article to anothercountry,w illfully failing to obtain an export

license. See 22 U.S.C.j 2778(c)and 22 C.F.R.j 127.l(a)(1). Pursuantto the ITAR,itisa
violation fora person to w illfully conspire to exportorto cause to be exported any defense article

withoutalicense. See 22 C.F.R.j 127.1. Itisalso unlawfulforany person to dtknowingly or
w illfully attem pt, solicit, cause, or aid,abet, counsel,dem and, induce, procure, or perm it the
Case 1:19-cr-20443-BB Document 1 Entered on FLSD Docket 07/03/2019 Page 5 of 9




commissionofanyactprohibitedby22U.S.C.j2778,''oranyregulation issuedthereunder.22
C.F.R.j127.1(e).
               In the application foran exportlicense,an exporterisrequired to state,am ong other

things,the nature ofthe defense article to be exported,the end recipientofthe defense article,and

the purpose for which the defense article is intended. The DD TC considers these factors in

detennining whetherthe exportofthe defense article w ould furtherthe security and foreign policy

interestsoftheU nited Statesorw ould otherw ise affectw orld peace.

              The Departm ent of State, w ith the concurrence of the D epartm ent of D efense,

designatesarticlesasttdefensearticles''ontheUnitedStatesM unitionsList(EGUSM L'')7which are
subjectto these licensing requirements. See 22 C.F.R.j 120.6. No defense article could be
exported orotherwisetransferred from theU nited Statesto a foreign country w ithoutpriorlicense

orm itten approvalfrom DDTC. 22C.F.R.jj 123.1(a),127.1(a)(1). TheITAR also prohibited
re-exports,transfers,transshipm ents,and diversionsfrom foreign cotm triesofpreviously exported

defensearticleswithoutUnitedStatesDepartmentofStateauthorization.22C.F.R.j123.9(a).
                Title 18,United StatesCode,Section 371provides,in relevantpart:çsgilftwoor
m ore persons conspire either to com m itany offense againstthe U nited States,orto defraud the

United States,or any agency thereof in any m nnner orfor any purpose,and one orm ore ofsuch

personsdo any actto effecttheobjectofthe conspiracy,each shallbetined underthistitleor
im prisoned notm ore than five years,or both.''

                                     PR O BA BLE CA U SE

        8.    According to law enforcem entrecord checks,betw een June 2017 and June 2018,

BARRERA shipped approximately nineteen (19)U.S.PostalService (USPS)shipments from
Palm Beach County,Florida,to BuenosAires,Argentina. Three (3)ofthese shipmentswere
Case 1:19-cr-20443-BB Document 1 Entered on FLSD Docket 07/03/2019 Page 6 of 9




 seizedbyUnitedStatesCustomsandBorderProtection(CBP)OfficersattheForeignM ailFacility
in M iam i,Florida. These shipm ents are specitically described in the ensuing paragraphs.

              On oraboutM ay 15,2018,U SPS parcelbearing lading num ber C11036945872U 5

w asselected forexam ination by CBP atthe Foreign M ailFacility in M iam i,Florida. The shipm ent

listed its contents as çsBicycle Spare''. D uring a border inspection,CBP agents discovered'
                                                                                           .tive

(5)AR-15 stripped lowerreceivers,five (5)AR-15 stripped upperreceivers,four(4)AR-15
handguards,eighteen(18)AR-15buttstocksandthree(3).22calibermagazines.Theshipperwas
listed as BARR ERA w ith an address in N orth Palm B each,Florida and the SHIPM EN T w as

addressed to ûkltom an R AGU SA ''in A rgentina.

      10.     On oraboutM ay 29,2018,tw o additionalshipm entsw ere selected forexam ination

by CBP attheForeign M ailFacility in M iam i,Florida. The firstM ay 29 shipm entincluded U SPS

parcel bearing lading num ber C14039269734175 and the contents w ere described as tûBicycle

Spare''.Duringaborderinspection,agentsdiscovered:thirty(30)AR-15strippedlowerreceivers,
four(4)AR-15 hand guards,ten (10)AR-15 extension tubes,six (6)AR-15 triggerkits,six (6)
AR-15 pistolgrips and ten (10).223 forty (40)round magazines. The shipperwaslisted as
BA RRERA w ith an address in N orth Palm Beach,Florida,and this shipm entw as addressed to

ççltom an RA GU SA ''in Argentina.

              The second M ay 29 shipm ent included U SPS parcel bearing lading num ber

C1-1039271273175 and its contents w ere also described as çûBicycle Spare''. During a border

inspection,CBP agentsdiscovered:twelve(12)AR-15 strippedlowerreceivers,four(4)AR-15
handguards,twenty(20)AR-15extensiontubes,twenty-tive(25)AR-15triggerkits,twenty-five
(25)AR-15pistolgrips,and ten (10)boltcarriergroups. Theshipperwaslisted asBARRERA
Case 1:19-cr-20443-BB Document 1 Entered on FLSD Docket 07/03/2019 Page 7 of 9



w ith an address in N orth Palm Beach,Florida,and this shipm entw as also addressed to ûslkom an

 RAGU SA ''in Argentina.

              The weapon parts seized on M ay 15 and 29 areregulated under ITA R and listed as

defense articles in Category 1ofthe U SM L,thusrequiring a D epartm entof State,D DTC,license

before export.

       12.    On or about June 26,2019,H Sl SA Chris D urant, along w ith H SI Task Force

O fticer Lucas M orales and U nited States PostalInspector H ugo Cuellarm etw ith BA RRERA in

Palm Beach County,Florida. D uring the m eeting,the A gents asked BA RRERA ifhe w asw illing

to travelto the H SI office in W estPalm B each,Florida foran interview . BAR RER A voluntarily

agreed and w astransported by the Agents to the H Sloffice.

              Upon arrival,BA RRERA w as read his constitutionalrights,w hich he w aived and

agreed to answ er questions w ithout the presence of an attorney. BA RRER A also initialed and

signed an H Sl Statem ent of Rights fonn in Spanish,acknow ledging his waiver of the rights to

silence and an attorney.

              D uring the interview , w hich w as conducted in Spanish and audio recorded,

BA RRER A stated that he knew the purpose of the interview , since earlier in the day he had

received a telephone callfrom hisbrother,w ho advised thattheirm other'shom e wasbeing raided

by police in Argentina.

              In relation to the w eapon seizures,BA RR ERA stated that several years ago his

friend nam ed çllgnacio'''whom he knew as ûsN acho''5asked ifhe w as interested in m aking extra

m oney. lgnacio asked BA RRER A to contactan individualin A rgentina regarding thisproposal.

After the recorded interview ,BARR ERA review ed w ith the agents the contacts on his cellular

telephone and recalled thatLCROM AN ''wasthe individual'snam e in A rgentina.
Case 1:19-cr-20443-BB Document 1 Entered on FLSD Docket 07/03/2019 Page 8 of 9



               BA RRERA stated thaton severaloccasions RO M A N instructed him to m eetw ith

an individualin A ventura,Florida to retrieve m ultiple boxes,w hich BA RRER A then repackaged

into largerboxes athishom e in Palm Beach County,Florida. BA RRERA stated thathe knew the

individualin Aventura,FloridaastûR O GER '' and also called him CCEIG ringo''. BA R'
                                                                                   R ER A stated

thaton two orthree occasions,RO GER m etw ith BAR RERA in Palm Beach County to drop off

packagesforsubsequentshipm ent.

              BA RRER A stated thatROM AN instructed him to labelthe shipm ents asSçB icycle

Spare''. How ever,BA RRERA stated thathe ltnew the packagesactually contained w eapon parts.

BA RRERA stated thathe w ould then drop offthe shipm ents attw o separate postoffices in Palm

Beach County,Florida,for exportto RO M AN in Argentina. BAR RER A stated thathe delivered

packagesin thisfashion approximately five(5)orsix (6)timesandthatsomeofthedeliveries
contained m ore than one shipm ent. BA RRERA also acknow ledged that he w as aw are that

exporting fireann partsrequired a license and thathe w ascom m itting a violation.

       18.    BA RRER A also stated thatR OM AN once asked him to purchase firearm parts.

BARRERA stated that RO M A N provided him w ith an address in Florida City, Florida,and

instructed him to purchase the tireann partsatthatlocation. H ow ever,BAR RERA stated thathe

rejectedROM AN'Srequest.
              BA RRER A also stated he received w ire transfersfrom Brazilforcom pensation and

shipping costs. BARRERA stated thatthe shipping costs were generally between $300.00 and

$400.00,and payment for his com pensation was typically between $500.00 and $600.00 per
shipm ent.

       20.     Based upon the foregoing,probable cause exists to believe that BA RRER A did

knowingly and willfully conspire and attem pt to export from the U nited States to A rgentina,
Case 1:19-cr-20443-BB Document 1 Entered on FLSD Docket 07/03/2019 Page 9 of 9



withoutalicense defense articles,namely,hundredsofAR-15 assaultrifleparts,in violation of




FU RTH ER A FFIAN T SA Y ETH N A U GH T.




                                               M iguelA .V ilches,SpecialA gent
                                               Hom eland Security lnvestigations


Sworn and subscribed to m e this   thday
ofJ    01 .



H ON .JA      ELINE BECERRA
UN ITED     A TES M A GISTR ATE JU D G E
